                                                                Case 2:20-bk-21022-BR       Doc 453 Filed 06/30/21 Entered 06/30/21 09:59:00                Desc
                                                                                              Main Document Page 1 of 2



                                                                  1 SMILEY WANG-EKVALL, LLP
                                                                    Lei Lei Wang Ekvall, State Bar No. 163047
                                                                  2 lekvall@swelawfirm.com
                                                                    Philip E. Strok, State Bar No. 169296                        FILED & ENTERED
                                                                  3 pstrok@swelawfirm.com
                                                                    Timothy W. Evanston, State Bar No. 319342
                                                                  4 tevanston@swelawfirm.com                                           JUN 30 2021
                                                                    3200 Park Center Drive, Suite 250
                                                                  5 Costa Mesa, California 92626                                  CLERK U.S. BANKRUPTCY COURT
                                                                    Telephone: 714 445-1000                                       Central District of California
                                                                                                                                  BY fortier    DEPUTY CLERK
                                                                  6 Facsimile: 714 445-1002

                                                                  7 Attorneys for Elissa D. Miller,
                                                                    Chapter 7 Trustee
                                                                  8

                                                                  9                           UNITED STATES BANKRUPTCY COURT

                                                                 10                             CENTRAL DISTRICT OF CALIFORNIA

                                                                 11                                    LOS ANGELES DIVISION
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002
                            3200 Park Center Drive, Suite 250




                                                                 12 In re                                            Case No. 2:20-bk-21022-BR
                               Costa Mesa, California 92626




                                                                 13 GIRARDI KEESE,                                   Chapter 7

                                                                 14                                                  ORDER APPROVING ASSET
                                                                                                                     PURCHASE AGREEMENT AND SALE
                                                                 15                                                  OF PERSONAL PROPERTY FREE AND
                                                                                                    Debtor.          CLEAR OF LIENS, CLAIMS AND
                                                                 16                                                  INTERESTS PURSUANT TO 11 U.S.C.
                                                                                                                     § 363
                                                                 17
                                                                                                                     [No Hearing Required Pursuant to
                                                                 18                                                  Local Bankruptcy Rule 9013-1(o)]
                                                                 19

                                                                 20           On June 1, 2021, Elissa D. Miller, the chapter 7 trustee for the bankruptcy estate
                                                                 21 of Girardi Keese (the "Trustee"), filed and served the Motion for Order Approving Asset

                                                                 22 Purchase Agreement and Sale of Personal Property Free and Clear of Liens, Claims and

                                                                 23 Interests Pursuant to 11 U.S.C. § 363 [Docket No. 372] (the "Motion") and notice of the

                                                                 24 Motion [Docket No. 373] (the "Notice"). No opposition to or request for hearing on the

                                                                 25 Notice or Motion was filed or served. Having reviewed the Notice and Motion and papers

                                                                 26 filed in support thereof, service being proper, and good cause appearing therefrom,
                                                                 27           IT IS ORDERED that:
                                                                 28           1.    The Motion is granted;


                                                                      2872466.1                                     1                                              MOTION
                                                                Case 2:20-bk-21022-BR      Doc 453 Filed 06/30/21 Entered 06/30/21 09:59:00            Desc
                                                                                             Main Document Page 2 of 2



                                                                  1           2.   The Trustee is authorized to sell the Assets1 for $50,000.00;

                                                                  2           3.   The terms of the Agreement attached to the Motion as Exhibit "1" are

                                                                  3 approved;

                                                                  4           4.   The sale of the Assets is as is, where is, without representations or

                                                                  5 warranties, free and clear of any and all liens and interests pursuant to 11 U.S.C § 363(b)

                                                                  6 and (f), with any liens or interests, if any, to attach to the proceeds from the sale to the

                                                                  7 same extent, validity, and priority as prior to the sale;

                                                                  8           5.   The Trustee is authorized to take any and all necessary action to

                                                                  9 consummate the sale of the Assets;

                                                                 10           6.   The stay imposed by Federal Rule of Bankruptcy Procedure 6004(h) and

                                                                 11 any other applicable bankruptcy rules is waived.
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002
                            3200 Park Center Drive, Suite 250




                                                                 12                                               ###
                               Costa Mesa, California 92626




                                                                 13

                                                                 14

                                                                 15

                                                                 16

                                                                 17

                                                                 18
                                                                 19

                                                                 20

                                                                 21

                                                                 22

                                                                 23

                                                                 24 Date: June 30, 2021

                                                                 25

                                                                 26
                                                                 27   1
                                                                      Unless otherwise noted, capitalized terms shall have the same meaning and usage as
                                                                 28 in the Motion.


                                                                      2872466.1                                     2                                       MOTION
